Citation Nr: 0014651	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$38,490, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
November 1993, which denied waiver of recovery of an 
overpayment in the calculated amount of $38,490 on the basis 
of misrepresentation.  A hearing was held in December 1999 in 
Chicago, Illinois, before George Senyk, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  For 
reasons to be discussed, further development will be required 
as to a portion of the overpayment.


FINDINGS OF FACT

1.  The veteran began receiving VA pension benefits in 1957, 
and elected to receive benefits under the improved pension 
program in 1979.  

2.  For the period from February through December, 1990, the 
veteran received $9,455 in pension benefits, based on 
countable annual income of $900.  

3.  For the calendar year 1992, the veteran received $11,334 
in pension benefits, based on countable annual income of 
$900.  

4.  Subsequently, VA learned that the veteran had received he 
total annual countable income of $23,060 during 1990, and of 
$15,348 during 1992.  

5.  During this time period, VA had evidence documenting 3 
dependents.  

6.  Evidence documenting 3 additional dependents was not 
received until 1997.  

7.  In August 1993, the RO retroactively terminated the 
veteran's pension benefits, effective February 1, 1990; the 
portion of the resulting overpayment attributable to 1990 and 
1992 totaled $20,789.  

8.  The evidence establishes that the veteran misrepresented 
material facts involving his income, employment status, and 
net worth during the relevant time periods, and that the 
misrepresentations were intentional and willful.  


CONCLUSIONS OF LAW

1.  An overpayment of improved pension benefits in the amount 
of $20,789 was properly created.  38 U.S.C.A. §§ 1521, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.401, 3.660 (1999).

2.  Waiver of recovery of an overpayment of improved 
disability pension benefits in the amount of $20,789 is 
precluded because of misrepresentation and bad faith on the 
part of the appellant.  38 U.S.C.A. §§ 5107, 5302 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 1.963, 1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; it is not inherently implausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

A.  Factual Background

In February 1957, the veteran, who was born in 1918, filed a 
claim for pension benefits, claiming that he was unable to 
work due to a back disability.  He was awarded pension 
benefits in April 1957, based on permanent and total 
disability.  In a sworn deposition taken before a field 
examiner in December 1959, the veteran attested that he had 
not farmed at all since November 1952, due to his back 
disability, and pension benefits were continued.  
In an income and net worth statement submitted in March 1979, 
in connection with his election to receive improved pension 
benefits, the veteran reported that he received no annual 
income from any source, and had no net worth, including real 
estate (other than his home), stocks and bonds, savings and 
loan deposits or other source.  He was informed, in a letter 
dated in November 1979, that his pension award was based on 
countable annual family income of none, and that he must 
notify VA immediately if there was any change in his income 
or net worth, and that if he did not , an overpayment may 
result which would be subject to recovery.  On several 
occasions during the succeeding years, the veteran was 
informed that his pension was based on "0" countable 
income, and that he must notify VA of any changes in his 
income.  

In September 1983, the veteran submitted a statement that he 
was recently married, and requested that his wife be added as 
his dependent.  He submitted a marriage certificate, showing 
his marriage in June 1983.  He was requested to submit his 
wife's date of birth and Social Security number.  In December 
1983, he stated that she did not have a Social Security 
number, and that she had been born in Kentucky.  A statement 
of income and net worth submitted at that time reported that 
he had no income, owned no property other than his home, and 
had 0 net worth.  In March 1984, he submitted a birth 
certificate for a child, born in January 1984, requesting 
that she be added as his dependent.  In November 1989, he 
provided a birth certificate for a child born in October 
1989.  Both children and his wife were listed as dependents 
throughout the period at issue.

In an eligibility verification report (EVR) signed by the 
veteran in February 1990, he reported that he was married, 
living with his spouse, and had two dependent children in his 
care.  He stated that he had not worked at any time during 
the past 12 months, and that he had received no income during 
the previous year, and expected to receive no income during 
the period from February 1, 1990, to January 31, 1991.  He 
also stated that the net worth of himself, his spouse, and 
his child was "0", including cash, bank accounts, bonds, 
savings deposits, stock, real estate and property, not 
including his own home.  He also stated that his income had 
not changed during the past 12 months.  

In his EVR signed in March 1991, the veteran provided 
identical income and net worth information for the period 
from February 1990 to January 1991, and for the period from 
February 1991 to January 1992.  However, at this time he 
reported that he had five dependent children.  In April 1991, 
he was informed that based on his EVR, his countable income 
was determined to be "0", and that he should notify VA 
immediately if there was any change in his income or net 
worth.  In a separate letter, dated in March 1991, he was 
requested to provide birth certificates for the three 
additional children he had reported on the March 1991 EVR.  
This was sent to the veteran's address of record; however, it 
was returned, marked "Box Closed - No Order."  In July 
1991, he was again requested to provide the Social Security 
numbers of his children, as well as his wife; however, this 
letter was returned by the Post Office, marked "Refused."  

In October 1991, the veteran was informed that VA proposed to 
retroactively reduce his pension benefits, effective January 
1, 1979, due to disability income he received from GI 
insurance, of $75 per month, totaling $900 per year.  It was 
noted that his most current status regarding the number of 
his dependents was that he had three.  

In December 1991, an attorney contacted the VA on the 
veteran's behalf, noting that the veteran had five 
dependents, not the three noted in the October 1991 letter to 
the veteran, and inquiring as to whether this made a 
difference in his pension.  

In April 1992, the veteran was informed that his benefits had 
been reduced effective January 1, 1979, because a review of 
the records indicated that he had received income from GI 
insurance of $75 per month since November 1953.  Therefore, 
his VA pension award had been adjusted to include this income 
of $900 per year, effective January 1, 1979, the effective 
date of his election to receive improved pension.  By 
separate letter, he was informed that this reduction in his 
pension benefits had resulted in an overpayment of $6, 450.  

In April 1992, the veteran submitted an EVR, in which he 
claimed that his wife did not have a Social Security number; 
that he was married and living with his wife; that he had 5 
dependent children in his care; and that he had worked during 
the past 12 months, but had no income above expenses.  His 
family's monthly income from all sources was "0" except he 
stated that he received $75 monthly from GI insurance.  He 
reported that he had "tried farming but lost money."  In 
April 1993, the veteran's EVR for that year was received.  He 
again claimed no family income, except $900 and noted that he 
"tried to farm but lost money."  In addition, he did not 
report any net worth.  

In May 1993, the veteran was informed that VA proposed to 
terminate his pension benefits effective February 1, 1990, 
based on information showing he had received income from oil 
royalties during 1990, which exceeded the maximum allowable 
income.  This letter was also returned to the VA as 
undeliverable.  

Due to the VA's inability to contact the veteran by mail or 
by phone, a field examination was conducted.  In July 1993, 
the field examination report was prepared, which noted that 
the veteran lived on a rural route, in a house with "several 
outbuildings."  His mailing address, a Post Office box, 
remained the same as had been of record.  He stated that he 
had been a farmer for many years, and that he had been 
operating in farming when he started to receive VA pension 
benefits.  He stated that he failed to report any income from 
farming because he claimed that he had never made a profit.  

In August 1993, he was informed that his pension benefits 
were being terminated effective February 1, 1990, based on 
excess countable income received from royalties.  In August 
1993, he was informed that this had resulted in an 
overpayment of $38,490, which must be repaid.  He filed a 
waiver request, which was denied in November 1993, on the 
basis that he had shown misrepresentation in the creation of 
the debt.  

In February 1995, the veteran's representative stated that 
the veteran stated that he had never made any profit from his 
farm, and that it had eventually been taken away from him by 
the bank.  

Subsequently, the veteran submitted copies of his federal tax 
returns for the years 1990 through 1993, which show that the 
veteran claimed a "single" filing status, with no 
dependents, for each of these years.  These returns also 
showed, inter alia, that for 1990, the veteran had a net loss 
in farm income, but that he had rental income, less expenses, 
of $8,909, and that he had received agricultural program 
payments of $13, 251.  For 1991, he reported no rental 
income, and that he had received agricultural program 
payments of $8,594 during that year.  According to the 1992 
return, he had received agricultural program payments of $14, 
448, and for 1993, he reported agricultural program payments 
of $11, 764.  There was a net loss in farm income of a 
substantial amount during each of these years.  

In June and July, 1997, the veteran provided the names, birth 
certificates, and Social Security numbers for his five 
children, as well as a marriage certificate and his wife's 
Social Security number.  These documents showed that the 
veteran had been married to his wife, who was born in the 
Philippines, in February 1979, and that children were born in 
October 1979 and December 1980, in addition to the children 
previously reported.  

In December 1999, the veteran testified at a hearing before 
the undersigned regarding the unreported income.  He pointed 
out, in essence, that the oil royalty income that initially 
was used to create the overpayment was not countable income.  
In addition, he testified that the agricultural payments that 
he received were used to offset his farm losses, and, since 
there was a net loss in farm income, he did not think that he 
had to report it.  He testified that the losses were made up 
by loans from the bank and his adult son.  He testified that 
he had to quit farming for financial reasons, i.e., that he 
had too much debt.  He also testified that his only monthly 
income was $75 per month from VA insurance, and $22 per month 
from VA compensation.  He further testified that his net 
worth was $200 in a bank account.  

At the hearing, the veteran submitted pension claim 
questionnaires for farm income that he had completed for the 
years 1990, 1991, and 1992.  For the year 1990, the veteran 
reported farm operating expenses totaling $71,609, including 
$26,000 as "interest on mortgage and other loans."  His 
gross receipts were $45,076.  For the question, "Do you rent 
your farm to or from someone else," the veteran answered 
yes, per a verbal agreement.  The veteran left blank the 
questions pertaining to the farm itself, and the business, 
including the total acreage owned, rented to or from others, 
and crop and livestock information.  For the year 1991, he 
reported farm operating expenses of $70,149, with interest of 
$21,109, gross receipts of $55,209, and that he did not rent 
his farm to or from someone else.  He again failed to provide 
any information regarding the farm.  For 1992, he reported 
total expenses of $63,792; with no interest payments, but 
repairs and maintenance of farm buildings and machinery 
exceeding the prior year's by more than $10,000.  The gross 
receipts were $37,542.  No information regarding the farm 
itself was provided.  

B.  Creation of the Overpayment

The veteran's contentions regarding his negative farm income 
raise the issue of whether the debt was properly created, 
which is implicit in the issue of waiver of recovery of the 
overpayment.  See Schaper v. Derwinski, 1 Vet.App. 430 
(1991).  

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  A veteran who is receiving pension 
must notify the Department of Veterans Affairs of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  In addition, notice must be 
furnished of any material increase in corpus of the estate or 
net worth.  Id.  Where reduction or discontinuance of a 
running award of improved pension is required because of an 
increase in income, the reduction or discontinuance shall be 
made effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2). 

This case arose from the August 1993 retroactive termination 
of pension benefits, effective February 1, 1990, on account 
of information received showing that he received previously 
unreported income that year which resulted in his overall 
income exceeding the statutory maximum.  The pertinent 
regulation regarding computation of income provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  

Farm income is specifically included as income, defined as 
gross income from a farm as reduced by the necessary 
operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements.  Depreciation is not a deductible expense.  
A loss sustained in operating a farm may not be deducted from 
income derived from any other  source.  38 C.F.R. § 3.271(c).  
Exclusions from income are contained in 38 C.F.R. § 3.272, 
and do not include agricultural program payments.  Although 
royalties are not listed as an exclusion in 38 C.F.R. 
§ 3.272, the VA ADJUDICATION PROCEDURE MANUAL excludes mineral 
royalties from income, on the basis that they are considered 
to be a conversion of assets.  VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, 16.41(b)(7) (Dec. 15, 1995, Change 79).

According to the veteran's tax returns, he had a net loss in 
farm income during each of the years at issue.  He received 
agricultural program payments during each of the affected 
years, which, on his income tax returns, were offset by the 
operating expenses of the farm.  However, these payments are 
not part of the gross income from the operation of the farm.  
As such, they may not be excluded from the farm operating 
expenses, and are countable income.  The payments for the 
affected years were in the amount of $13,251 in 1990; $8,594 
in 1991; $14,448 in 1992; and $11,764 in 1993.  In addition, 
the veteran received $900 in GI insurance during each of the 
years, as was previously noted.  Further, according to the 
veteran's tax returns, he received $8,909 in 1990 as rental 
income.  Thus, the total annual countable income of record 
was $23,060 during 1990; $9,494 during 1991; $15,348 during 
1992; and $12,664 during 1993.  

The maximum annual income allowed during the relevant time 
periods for a veteran with three dependents was $11,164 for 
the period from December 1989 to November 1990; $11,769 for 
the period from December 1990 to November 1991; $12,205 for 
the period from December 1991 to November 1992; and $12,572 
for the period from December 1992 to November 1993.  VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.  
It is also contended, in essence, that the veteran had 
additional dependents for whom he was not receiving benefits 
during the relevant years, and that these dependents should 
be counted in determining the overpayment.  However, the 
evidence necessary to establish the existence of the 
additional dependents was not received until 1997.  The 
effective date of compensation for an additional dependent 
will be the latest of the date of claim or the date the 
dependency arose.  38 C.F.R. § 3.401(b).  The "date of 
claim" will include the date the notice of the dependent's 
existence was received if evidence is received within a year 
of the VA request.  Id.  In this case, the VA was notified of 
the existence of additional dependents in the EVR dated in 
March 1991.  However, the veteran did not provide the 
requested information until 1997, more than one year after 
requests for information sent to the veteran in March 1991 
and July 1991.  Although the veteran did not actually receive 
those notifications, they were sent to his correct mailing 
address of record.  See 38 C.F.R. § 3.1(q) (Notice means 
written notice sent to a claimant at his or her latest 
address of record.).  The first notice, according to the 
veteran, was returned because he had not paid the box rental; 
delivery of the second notice was refused by the veteran.  
Both of these were within the control of the veteran, 
particularly the latter; therefore, he received constructive 
notice of the need to submit evidence regarding his 
dependents.  In any event, the evidence regarding the 
dependents was not received until 1997; thus, the additional 
dependents cannot be counted for the period during which the 
overpayment at issue was created.  

While the inconsistencies in the information provided by the 
veteran at various times are such that no specific data he 
provided can be considered reliable, based on the countable 
annual income that is currently documented in the record, the 
income for 1990 and 1992 was in excess of the maximum 
allowable rates applicable during those two years.  Since his 
income exceeded the maximum allowable rates, he was not due 
any pension benefits for those time periods, and the entire 
amounts paid were overpayments.  From February through 
December, 1990, the veteran was paid $9,455 in VA pension 
benefits.  For the period from January through December of 
1992, he was paid $11,334.  The payments for these two years 
totaled $20,789; that portion of the overpayment was clearly 
properly created.  For the remainder of the debt, in the 
amount of $17,701, further development is required.  

C.  Waiver of Recovery of Overpayment

Concerning that portion of the overpayment found to be 
properly created, recovery of an overpayment may not be 
waived if there is an indication of fraud, misrepresentation 
or bad faith on the part of a beneficiary, or other party in 
interest, in the creation of the overpayment.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962, 1.965(b).  As noted above, the 
RO denied the veteran's claim on the basis that he had shown 
misrepresentation in the creation of the debt.  
Misrepresentation must involve a material fact, and must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b); see 38 C.F.R. § 1.965(b)(1).  

We conclude that the appellant's failure to accurately report 
his income, assets and employment status constituted 
misrepresentation.  In this regard, on the EVRs dated in 
February 1990 and March 1991, the veteran reported, as 
detailed above, that he had not worked at any time during the 
past 12 months, that he had received no income during the 
previous year, and expected to receive no income during the 
coming year, and that his net worth was "0", including 
cash, bank accounts, bonds, savings deposits, stock, and real 
estate and property, not including his own home.  

In early 1992, VA discovered that the veteran had annual 
income from a GI insurance policy of $900, and he was 
informed of a resultant adjustment to his benefits.  In his 
EVRs filed in April 1992 and April 1993, he reported that 
income as the only source of family income, and also stated 
that had "tried farming but lost money."  In addition, he 
did not report any net worth.  

However, it has subsequently been learned that the veteran 
did receive income.  He received mineral royalties, but did 
not report them as income, or the mineral interest as part of 
his net worth.  Although VA does not count the royalties as 
countable income, deeming them a conversion of assets, the 
mineral interest itself was an asset that should have been 
reported as net worth.  Moreover, the EVR form does not 
indicate that mineral royalties are not countable income; 
this provision is an internal VA guideline, and, while it may 
affect whether the debt was properly created, does not excuse 
his failure to report the royalties as income or net worth.  
Further, during 1990, he had rental income of $8,909; he did 
not report this income, or the existence of the asset that 
generated the rental income, on any of his VA forms.  
Moreover, he did not report this income during subsequent 
years on his tax return; if this was because the asset was 
sold, the income from such sale also was not reported.  

Although the veteran's argument that because the farm income 
was a net loss he did not think he had to report it is not 
entirely implausible, it must be considered in light of the 
fact that he did not report the fact that he was farming 
until 1992, nor did he, at that time, or any other time, 
report the assets of the farm as net worth.  On VA field 
examination, the veteran stated that he had been a farmer for 
many years, that he was operating in farming when he started 
to receive VA pension benefits, and that he failed to report 
any income from farming because he had never made a profit.  
In this regard, it is noteworthy that the veteran had been in 
receipt of pension benefits since 1957 based on his claim 
that he had permanent and total disabilities which precluded 
gainful employment.  Aside from the fact that he was granted 
pension benefits because he was found to be unable to work, 
and that in a sworn deposition obtained by a field examiner 
in December 1959, he attested that due to his back disability 
he had not farmed at all since November 1952, we do not find 
it credible that the veteran was able to operate the farm as 
a going concern for over 33 years without generating any 
income.  Moreover, if such was the case, he would have had to 
have other sources of income to cover the losses over the 
years.  His statement in 1992, when he first reported that he 
was operating a farm, that he had "tried farming but lost 
money," is also misleading, in that it intimates that this 
had been a short-term project, when in fact, according to his 
own statement on 1993 field examination, he had been 
operating the farm for well over 30 years.  

Thus, it is our opinion that the veteran misrepresented 
substantial and significant material facts, regarding his 
employment, income, and assets during the pertinent time 
period, and that this was willful and intentional.  
Accordingly, misrepresentation is found in the creation of 
the debt.  Furthermore, since the pattern of regular 
misrepresentations over many years was clearly to obtain an 
"unfair advantage", i.e., otherwise unwarranted pension 
monies from VA, and resulted in a loss to the government, the 
veteran's dealings with VA in the matters which gave rise to 
the indebtedness in question are characteristic of "bad 
faith."  The veteran contends that repayment of the debt 
would cause financial hardship.  However, since 
misrepresentation in the creation of the debt and bad faith 
are shown, waiver of recovery of the debt is precluded by 
law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965.  
Hence, the principles of equity and good conscience, such as 
financial hardship, are not for application.  Further, the 
evidence on this issue is not so evenly balanced as to create 
a reasonable doubt, and 38 U.S.C.A. § 5107(a) is not for 
application.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $20,789 is denied.  


REMAND

Regarding the remaining $17,701, further financial 
information pertaining to the years 1991 and 1993 must be 
obtained.  In this regard, as indicated above, there is no 
evidence of the veteran's net worth, defined as "the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life."  
38 C.F.R. § 3.275(b).  Assets associated with a separate 
business, such as a farm operated as a business, are not part 
of the claimant's dwelling.  

Moreover, we note that the veteran, who was over 65 years of 
age throughout this time period, has submitted evidence that 
he has five dependent children; he himself, as well as some 
or all of the children, may have been entitled to receive 
Social Security benefits during the relevant years.  Although 
he reported, on the pertinent EVRs, that neither he nor his 
dependents received Social Security benefits, this 
information, alone, without any verification, is not 
considered to be credible.  In this regard, attention is 
drawn to numerous misleading and false statements throughout 
the record, ranging from the seemingly pointless statement in 
1983 that his wife was born in Kentucky, when in fact she was 
born in the Philippines, to the more significant signed 
assertions, on his EVRs, that he had not received any income 
from any source and had no net worth.  In addition, the 
veteran's tax returns indicate that he filed as a single 
individual, and did not claim any dependent children during 
the years at issue; the RO should obtain information 
regarding whether his wife and/or dependent children had 
income during those years (e.g. did his wife file a separate 
tax return?).  

Finally, regarding the farm income, the veteran submitted 
pension claim questionnaires for farm income that he had 
completed for the years 1990, 1991, and 1992; however, he did 
not submit such a statement for 1993.  In addition, the 
information contained on the form pertaining to 1991 is 
incomplete, and the forms pertaining to 1990 and 1992 do not 
shed light on the deficiencies.  Specifically, for the year 
1991, included in the farm operating expenses of $70,149, for 
1991 was interest of $21,109; since the veteran did not 
report any assets, it is not known whether this was a 
"necessary" expense or not.  Since the countable income 
from a farm consists of gross income as reduced by the 
necessary operating expenses, the expenses must be further 
explained, in order to determine whether they were 
"necessary."  In addition, the information regarding the 
farm itself, such as total acreage owned and/or rented, and 
crop and livestock information, was not provided; this 
information is also important in our analysis of 
"necessary" expenses.  For 1993, he did not submit the 
form.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the veteran 
provide information regarding whether he 
received Social Security benefits during 
1991 and 1993, and whether his wife and/or 
dependent children received Social 
Security benefits, or any other income, 
during 1991 and 1993; and, specifically, 
the amount and sources of all income for 
himself and each dependent family member.  
If information is not forthcoming, or is 
deemed unreliable or incomplete, 
verification should be sought from the 
appropriate sources, including the Social 
Security Administration.  

2.  The veteran should also be asked to 
submit a statement of his net worth during 
1991 and 1993, defined as "the market 
value, less mortgages or other 
encumbrances, of all real and personal 
property owned by the claimant, except the 
claimant's dwelling (single family unit), 
including a reasonable lot area, and 
personal effects suitable to and 
consistent with the claimant's reasonable 
mode of life."  38 C.F.R. § 3.275(b).  
Assets, including real property, held in 
connection with the veteran's farm, as 
well as the mineral interest for which he 
received royalties, must be included as 
net worth.  If any property held by the 
veteran was transferred during the time 
period in question, the circumstances of 
such transfer should be ascertained.  If 
information is not forthcoming, or is 
deemed unreliable or incomplete, 
verification should be sought from 
appropriate sources.

3.  The veteran should be asked to 
complete and return VA Form 4165, 
"Pension Claim Questionnaire For Farm 
Income," for the year 1993, and for 1991, 
to provide missing information, 
specifically, responses to questions 8 
through 10, including sub-parts, as well 
as an explanation of the farm operating 
expense listed as interest of $21,109.  
The veteran should be made aware of the 
provisions of 38 C.F.R. § 3.158(a).  

4.  When the development requested above 
is completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development is 
completed.  If any development is 
incomplete or inadequate, appropriate 
corrective action should be taken.  

5.  Thereafter, the RO should review the 
veteran's claim, as to whether the 
remaining overpayment, in the amount of 
$17,701, was properly created, and if so, 
whether recovery of the overpayment may be 
waived.  38 C.F.R. § 3.158 should be 
considered/applied, if pertinent.

If the remaining portion of the claim continues to be denied, 
the veteran and his representative should be furnished an 
appropriate supplemental statement of the case and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
               George R. Senyk
	Member, Board of Veterans' Appeals

 



